DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the computer executable components" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "stored in memory" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the monitoring component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the light profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 depend either directly or indirectly from independent claim 1.  As such, each of these claims is rejected in a similar manner as claim 1 above.
Claim 8 recites the limitation "at least one of the parking space light bulb" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the claim calls for one parking space light bulb or a plurality of parking space light bulbs.
Claim 8 recites the limitation "the computer executable components" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "stored in memory" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the parking space light” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the set of other parking space light bulbs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the monitoring component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-14 depend either directly or indirectly from independent claim 8.  As such, each of these claims is rejected in a similar manner as claim 8 above.
Claim 17 recites the limitation "the set of other parking space light bulbs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 14 and 15 of U.S. Patent No. US 11132902 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent show each and every limitation set forth in the claims of the instant application.

17/481994
US 11132902 B2
1
1-3
2
1-3
8
1-2 OR 8
15
14
16
15


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al [US 9594956 B2].
Regarding claim 15, Cohen discloses a method [ figs.1-2, col.7, line 32 to col.8, line 50 |
comprising:
monitoring, by a parking space light bulb via one or more instruments (16,50) of the
parking space light bulb, a set of parking spaces in a defined region of a parking structure (10) in which the parking space light bulb is installed [ figs.1-2, 9, col.6, lines 20-47, col.9, lines 15-41, col.17, lines 58-66]; and
determining, by the parking space light bulb (48), respective occupied statuses of parking spaces of the set of parking spaces, wherein the respective occupied statuses indicate whether the parking spaces are occupied (Red indicator) or unoccupied (Green indicator) [figs. 1-2, 9, col. 6, lines 6-19, col.7, line 32 – column 8, line 32, and col. 9, lines 15-41].
Regarding claim 16, Cohen discloses identifying, by a parking space light bulb (48) within camera units (16) configured for installation in a light fixture (24) via one or more instruments (16,50) of the parking space light bulb, a set of parking spaces in a defined region of a parking structure (10) in which the parking space light bulb is installed [| figs.1-2, 9, col.6, lines 20-47, col.9, lines 15-41, col.17, lines 58-66 ].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to the claims above, and further in view of Slemmer et al [US 7,026,954] and in view of Jain et al [US 9,367,050].
Regarding claims 17-19, each of the inventors discloses wireless communications and also using an automated process to determine information on parking.  Having each of the references on hand, it would have been obvious to the skilled artisan to try the use of wireless communication between parking space light bulbs.  The skilled artisan would have had good reason to pursue the known options for communication that were within his/her technical grasps at the time of filing the instant application. Likewise, the use of an automated process and processor suggests the use of artificial intelligence to determine if parking spaces are occupied.
Regarding claim 20, Cohen discloses further comprising an indication component (48,80) in the forms of visual indicators as Green, Blue or Red indicator (48) or display device (80) [col.17, lines 33-50 | that determines a quantity of the parking spaces of the set of parking spaces that are unoccupied / Green indicator based on the respective occupied statuses / RED indicator [figs.1-2, 9, col.7, line 64 to col.8, line 32, col.9, lines 15-30]|; and
presenting (18), by the parking space light bulb, a notification indicating the quantity of the parking spaces of the set of parking spaces that are unoccupied via digital scoreboard signs /displays (18) [ col.8, lines 10-47].
Furthermore, in the same field of invention, Slemmer teaches a technique of presenting (50), by the parking space light bulb, a notification indicating the quantity of the parking spaces of the set of parking spaces that are unoccupied [col.6, lines 6-30]; and
Lastly, Jain discloses an electronic display sign (56) [ fig.7, col.9, line 62 to col.10, line 29]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system of Cohen with suggested above by Slemmer and Jain for indicating / displaying the number of parking space are available / vacant in the parking area to the drivers that are looking to park their vehicles [Slemmer col.6, lines 6-30 ]; and [ Jain fig.7, col.9, line 62 to col.10, line 29 ].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684